Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered December 10, 1998, convicting him of robbery in the first degree (two counts), criminal possession of a weapon in the third degree (three counts), assault in the second degree (two counts), resisting arrest, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The record supports the trial court’s determination that the defendant’s proffered explanation for challenging a prospective white juror was pretextual since he did not challenge other. prospective jurors who were similarly situated (see, People v Smalls, 249 AD2d 495; People v Vega, 239 AD2d 615; People v Waldo, 221 AD2d 390). Accordingly, it was not error to seat the juror over the defendant’s objection. Ritter, J. P., Friedmann, H. Miller and Smith, JJ., concur.